DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,178,344.Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent  discloses the claim of the present application.
Patent No. 10,178,344
Application No.17/107,826
Claim1 recites a method for controlling a playback of a media asset, the method comprising: 
receiving, with an input interface of user media equipment, input from a user specifying  a time duration to associate with a skip-forward function; 

 duration; 
generating for display a playback of the media asset at a normal playback speed; receiving, with the user input interface, a skip-forward command from the user during the playback of the media asset; 
and executing the skip-forward function based on the received skip-forward command by: 
retrieving, from memory, the user-specified time duration; 
determining an expected overshoot value; calculating, with control circuitry, a new location in the media asset that is advanced from a current location based on the user-specified time duration and the expected overshoot value; 
and controlling the playback of the media asset by: resuming the playback from the new location;  and in response to resuming the playback from the new location, without 

compromising:
receiving, with an input interface of user media equipment, input from a user specifying a time duration to associate with a skip-forward function;

duration;


receiving, with the user input interface, a skip-forward command from the user during
playback of the media asset; 
and executing the skip-forward function based on the received skip-forward command by:
retrieving, from memory, the user-specified time duration;
determining an expected overshoot value;
calculating, with control circuitry, a new
location in the media asset that is advanced from a current location based on the user-
specified time duration and the expected overshoot value; 
and controlling playback of the media asset so that playback resumes from the new
location at a speed greater than normal playback speed.


Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 4  of U.S. Patent No. 10,855,949.Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent  discloses the claim of the present application.

Application No. 10,855,949
Application No.17/107,826
Claim1 recites a method for controlling media asset playback, the method comprising:  playing back a media asset at a normal playback speed; 






receiving a skip-forward command while the media asset is being played back; 



in response to receiving the skip-forward command: accessing a time duration associated with the skip-forward command; determining a new location in the media asset based on the time duration; skipping forward to the new location; and without further input, resuming the playback at the new location at a speed greater than the normal playback speed.
Claim4 recites  the method of claim 2, wherein skipping forward to the new location further comprises: retrieving, from memory, the user-specified time duration; determining whether the new location in the media asset overshoots an end time of an advertisement; in response to determining that the new location overshoots the end time of the advertisement: calculating an expected overshoot value resulting from the skip 

compromising:
receiving, with an input interface of user media equipment, input from a user specifying a time duration to associate with a skip-forward function;
storing, in memory, the user-specified time 
duration;

receiving, with the user input interface, a skip-forward command from the user during

and executing the skip-forward function based on the received skip-forward command by:
retrieving, from memory, the user-specified time duration;
determining an expected overshoot value;
calculating, with control circuitry, a new
location in the media asset that is advanced from a current location based on the user-
specified time duration and the expected overshoot value; 
and controlling playback of the media asset so that playback resumes from the new location at a speed greater than normal playback speed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a0)(1) as being disclosed byAngiolillo et al US 2008/0107402(hereinafter Angiolillo).

Regarding claim1, a method for controlling playback of a media asset, the method
compromising: receiving, with an input interface of user media equipment, input from a user specifying a time duration to associate with a skip-forward function([0022], [0037], user selecting skipping interval, fig. 3a-3b, fig, 4a, fig. 7c); storing, in memory, the user-specified time duration([0040], storing skip forward/backward speed/interval); receiving, with the user input interface, a skip-forward command from the user during playback of the media asset([0037], [0040], performing skip forward/backward); and executing the skip-forward function based on the received skip-forward command by: retrieving, from memory, the user-specified time duration ([0037], [0040], performing skip forward/backward based on stored interval); determining an expected overshoot value([0037-0038], calculating an overshoot); calculating, with control circuitry, a new location in the media asset that is advanced from a current location based on the user-specified time duration and the expected overshoot value([0038], correcting of overshoot based on the based on the calculation);  and controlling playback of the media asset so that playback resumes from the new location at a speed greater than normal playback speed ([0030-0033], playing the content at user selected playback speed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484